EXHIBIT 10.1 CONSULTING AGREEMENT THIS CONSULTING AGREEMENT (this “Agreement”) is made on August , 2011 (the “Effective Date”), between Pernix Therapeutics Holdings, Inc. (“Pernix”), located at 10003 Woodloch Forest Drive, The Woodlands, Texas 77380, and Jan Loeb (“Consultant”), having a place of business at c/o Leap Tide Capital Management, LLC, 10451 Mill Run Circle, Suite 400, Owings Mills, MD 21117. Pernix has retained Consultant, on a non-exclusive basis, to perform certain Services (as defined below) in accordance with the terms herein.The parties hereby agree as follows: 5. Confidentiality: Consultant shall not disclose, during the term of this Agreement and for five (5) consecutive years thereafter, the Confidential Information (defined below) of Pernix to a third party, except to the extent required to perform the Services hereunder and provided Consultant has entered into a confidentiality agreement with such third party with substantially the same terms as set forth in this Section 5.“Confidential Information” shall mean any non-public technical, business, product and financial information, including, without limitation, financial data, marketing strategies, patent disclosures, patent applications, structures, models, techniques, processes, compositions, compounds, formulas, inventions, schematics, and apparatus of Pernix.If Consultant is required by law or court to disclose the Confidential Information of Pernix, Consultant shall first provide immediate written notice to Pernix to enable Pernix at Pernix’s sole cost to obtain a protective order. Consultant shall not use the Confidential Information except as needed to perform the Services.This Section 5 shall survive the termination of this Agreement. 1.
